Citation Nr: 1724998	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a bilateral hand disability, to include as secondary to a cold injury.

3. Entitlement to service connection for a bilateral foot disability, to include as secondary to a cold injury.

4. Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from April 1958 to November 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required for further development in this case.

The Veteran filed a claim for service connection for a neck disability and bilateral hand, foot, and ankle disabilities in 2010.  In his claim, he contended that he experiences cold intolerance, numbness, pain, and skin symptoms in his hands and feet secondary to cold injuries experienced in service.  Specifically, he has contended he was exposed to severe cold weather in Korea in 1958; during training near Fairbanks, Alaska; and during Mountain Warfare School in Bridgeport, California in 1963.  He reported he experienced chilblains and frostbite multiple times.  He indicated that he was treated in the field or taken to a warming tent in service for his cold injuries.

With respect to his claim for service connection for an ankle disability, the Veteran stated that he injured his ankles, including spraining both ankles, while climbing and rappelling during Mountain Warfare School.

In an April 2014 letter the Veteran stated that his military service record indicates that he did not complete Mountain Warfare School because he was injured while attending.  

The Veteran's full service personnel records are not currently associated with his claims file.  On remand, those records should be obtained as the Veteran has indicated they may contain relevant information.

With respect to his claim for service connection for a neck disability, in his 2010 claim the Veteran indicated that he has had occasional neck pain since being thrown in a mortar explosion in 1967.  In his notice of disagreement, he also suggested years of carrying heavy packs and equipment likely contributed to his current neck disability.

In a May 2010 statement a fellow serviceman indicated that he witnessed the Veteran be thrown 20 feet from a mortar explosion, resulting in a concussion, facial injuries, and neck, hip, torso, leg, and low back pain.  He stated that while he was assisting in getting the Veteran treatment the Veteran complained about having pain in his neck, ringing in his ears, and feeling light-headed and dizzy.  The corpsman who treated the Veteran on scene reported in a letter to the VA that the Veteran had shrapnel fragments on numerous sites in his body, including his neck, and reported a headache; nose bleed; and neck, hip, and low back pain.

The Veteran was afforded a VA examination of his neck in November 2013 at which he was diagnosed with spondylosis.  The examiner opined that the condition was less likely than not incurred in or caused by service as "there is no indication of neck injury or neck pain in service and the physical exams do not note a history of neck pain on his retirement physical."

The Board notes that the Veteran is competent to report experiencing neck pain in service, and his report of potentially injuring his neck as a result of being thrown in a mortar explosion in 1967 is corroborated by the statements of two fellow servicemen.  He is also competent to report carrying heavy packs and equipment, which would be consistent with the circumstances of his service.  On remand, a new VA opinion should be obtained that considers the lay statements of the Veteran and the statements of his fellow service members.

Finally, in an October 2013 statement the Veteran indicated he had been treated for orthopedic issues at VA facilities in Brooklyn, New York; Long Beach, California; and Oceanside, California.  The most recent VA treatment records associated with the Veteran's claims file are from January 2011 from Long Beach, California.  On remand, the AOJ should both obtain the Veteran's VA treatment records since that time and ensure records from all three locations, regardless of the date, have been associated with his claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records from January 2011 to present as well as all records not yet associated with his claims file from VA facilities in Brooklyn, New York; Long Beach, California; and Oceanside, California.  Associate all records with his claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Obtain the Veteran's service personnel records and associate with his claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Thereafter, obtain a VA opinion as to the etiology of the Veteran's neck disability.  An examination is not necessary unless the VA examiner/reviewer indicates one is required to render an opinion.  

The examiner should opine whether it is at least as likely as not that the Veteran's current neck disability was incurred in or as a result of service, to include as due to carrying heavy packs and equipment and being thrown in a 1967 mortar explosion.  The examiner/reviewer should specifically discuss the statements of the Veteran and two fellow service members regarding his being thrown in a mortar explosion in 1967.  

For all opinions expressed a full rationale should be given.

4. Thereafter, conduct any other development necessary, and then readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




